                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

United States of America,                         )
                                                  )
                                                  )
                     Plaintiff,                   )
                                                  )
      v.                                          ) Civil No.
                                                  )
Arvind Ahuja,                                     )
                                                  )
                     Defendant.                   )

                                         Complaint


      The United States complains and alleges that:

      1.      This is a civil action to reduce to judgment an unpaid federal penalty

              assessment made against Arvind Ahuja pursuant to 31 U.S.C. § 5321 for

              his failure to report his interest in foreign financial accounts for calendar

              year 2009.

      2.      The United States brings this action pursuant to the provisions of 31 U.S.C.

              § 3711(g)(4)(C) and in accordance with 31 U.S.C. § 5321(b)(2), with the

              authorization of a delegate of the Secretary of the Treasury and at the

              direction of a delegate of the Attorney General.

      3.      Jurisdiction over this action is conferred upon the district court by 28

              U.S.C. §§ 1331, 1345, and 1355(a).

      4.      Venue in this district is proper under 28 U.S.C. §§ 1391(b), 1395(a).

      5.      Ahuja last resided in Greendale, Wisconsin, within this judicial district.


                                              1
           Case 2:18-cv-01934-JPS Filed 12/07/18 Page 1 of 5 Document 1
6.      Ahuja is a citizen of the United States and was a citizen of the United States

        during the 2009 calendar year.

7.      Ahuja is a prominent neurosurgeon practicing in Kenosha, Wisconsin. He is

        certified by the American Board of Neurological Surgery and specializes in

        treatments for disorders of the brain, spine, arteries and peripheral nerves.

8.      In 2008-2009 Ahuja day-traded approximately $250 million, mainly in

        stocks, foreign currencies, and futures.

9.      During 2009, Ahuja had an interest in at least one foreign bank, securities,

        or other financial account in which the aggregate balance, at some time

        during 2009, exceeded $10,000.

10.     In 2009, Ahuja maintained accounts with HSBC India. HSBC India is

        located in India. Ahuja’s main account number was xxx-xx7002.

11.     In 2009 Ahuja’s HSBC India accounts held approximately 59 Certificates

        of Deposit in various sub-accounts and in various foreign currencies. Ahuja

        managed these investments. Ahuja authorized money transfers from his

        United States bank account to his HSBC India account to buy, and rollover,

        the CDs. Ahuja also held non-resident ordinary accounts in India.

12.     In 2009 the highest aggregate balance in Ahuja’s HSBC India accounts was

        $9,245,081.

13.     Ahuja was required to report his interest in a foreign bank, securities, or

        other financial account for the 2009 calendar year, to the United States by

        submitting, by June 30, 2010, a form known as the TD F 90.22-1, Report of

                                         2
     Case 2:18-cv-01934-JPS Filed 12/07/18 Page 2 of 5 Document 1
      Foreign Bank and Financial Accounts (“FBAR”). 31 U.S.C. § 5314(a); 31

      C.F.R. § 1010.350(a).

14.   Ahuja did not submit the FBAR by June 30, 2010.

15.   On his IRS Form 1040 for 2009, Ahuha checked “no” on that part of

      Schedule B requiring him to disclose his interest in foreign bank accounts.

16.   In August of 2008 and on subsequent dates, Ahuja’s accountant informed

      Ahuja of his obligation to report his interest in any foreign financial

      accounts. Ahuja knew or should have known he had a duty to report his

      interest in the foreign financial accounts.

17.   On or about October 8, 2009, Ahuja closed his accounts at HSBC India and

      directed over $3 million be deposited in a domestic account in his wife’s

      name.

18.   Ahuja’s failure to submit the FBAR by June 30, 2010 was willful.

19.   On July 12, 2017, a delegate of the Secretary of the Treasury timely made

      an assessment in the amount of $4,622,540.50, under 31 U.S.C. § 5321,

      against the defendant, Arvind Ahuja, for his willful failure to submit a

      FBAR for the year ending December 31, 2009, and assessed both a late-

      payment penalty of $63,069.19, under 31 U.S.C. § 3717(e)(2) and 31

      C.F.R. § 5.5(a), plus interest. The amount assessed under 31 U.S.C. § 5321

      is commonly known as a “FBAR Penalty.” The FBAR Penalty assessed is

      50% of the account balance on the day of the FBAR violation.



                                      3
  Case 2:18-cv-01934-JPS Filed 12/07/18 Page 3 of 5 Document 1
      20.    The IRS sent Ahuja notice of the FBAR Penalty and related assessments

             and demand for payment on or about the date of assessment.

      21.    Despite notice and demand, Ahuja failed to pay the FBAR Penalty assessed

             against him. In addition to the principal amount of the assessment described

             above, the defendant, Arvind Ahuja, is liable for a late-payment penalty

             pursuant to 31 U.S.C. § 3717(e)(2) and 31 C.F.R. § 5.5(a), and interest

             accruing pursuant to law.

      22.    With interest and other statutory accruals, the amount due with respect to

             the assessment described above is, as of September 19, 2018,

             $5,007,288.38. The United States is entitled to judgment in its favor and

             against Ahuja in this amount, plus statutory additions including interest

             according to law.

      23.    On August 22, 2012, Ahuja was found guilty by a jury in this district for,

             among other charges, his willful failure to submit a Report of Foreign Bank

             and Financial Accounts and filing a false income tax return for the year

             ending December 31, 2009 in the case of United States v. Arvind Ahuja,

             Crim. No. 2:11-cr-00135-CNC (E.D. Wisc.).

      24.    On February 6, 2013, Arvind Ahuja was sentenced to three years probation,

             community service, a $350,000 fine for the false-return offense, and a

             $350,000 fine for the FBAR offense

      WHEREFORE, the United States seeks the entry of judgment against the

defendant, Arvind Ahuja, in the total amount of $5,007,288.38, plus interest and other

                                            4
         Case 2:18-cv-01934-JPS Filed 12/07/18 Page 4 of 5 Document 1
statutory additions accruing after September 19, 2018, plus such other and further relief

as the Court deems just and proper.

     Dated: December 7, 2018                     RICHARD E. ZUCKERMAN
                                                 Principal Deputy Assistant Attorney
                                                 General


                                                 s/Michael R. Pahl
                                                 MICHAEL R. PAHL
                                                 Mn. Bar. No. 0234539
                                                 Trial Attorney, Tax Division
                                                 U.S. Department of Justice
                                                 Post Office Box 7238
                                                 Ben Franklin Station
                                                 Washington, D.C. 20044
                                                 Telephone: (202) 514-6488
                                                 Email: michael.r.pahl@usdoj.gov




                                             5
         Case 2:18-cv-01934-JPS Filed 12/07/18 Page 5 of 5 Document 1
AO 440 (Rev. 06/12) Summons in a Civil Action

                                       UNITED STATES DISTRICT COURT
                                                                       for the
                                                         Eastern District of Wisconsin

                                                                          )
                                                                          )
                    United States of America,                             )
                                                                          )
                             Plaintiff(s)                                 )
                                  v.                                      )      Civil Action No.
                                                                          )
                                                                          )
                                                                          )
                           Arvind Ahuja                                   )
                            Defendant(s)                                  )

                                                      SUMMONS IN A CIVIL ACTION
                                        Arvind Ahuja
To:   (Defendant’s name and address)
                                        6321 Parkview Road
                                        greendale, WI 53129


          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you receive it) – or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ. P.
12(a)(2) or (3) – you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or the plaintiff’s attorney, whose
name and address are:           Michael R. Pahl
                                            Trial Attorney, U.S. Department of Justice
                                            555 4th Street NW, Suite 8921
                                            Washington, D.C. 20001
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                   STEPHEN C. DRIES, CLERK OF COURT


Date:
                                                                                              Signature of Clerk or Deputy Clerk




                       Case 2:18-cv-01934-JPS Filed 12/07/18 Page 1 of 2 Document 1-1
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 4(l))

           This summons and the attached complaint for (name of individual and title, if any):


were received by me on (date)                                           .

          ☐ I personally served the summons and the attached complaint on the individual at (place):


                                                                                   on (date)                              ; or

          ☐ I left the summons and the attached complaint at the individual’s residence or usual place of abode with (name)

                                                                            , a person of suitable age and discretion who resides there,

          on (date)                                      , and mailed a copy to the individual’s last known address; or

          ☐ I served the summons and the attached complaint on (name of individual)

          who is designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                                 ; or

          ☐ I returned the summons unexecuted because                                                                                   ; or

          ☐ Other (specify):

                                                                                                                                               .

          My fees are $                            for travel and $                      for services, for a total of $          0.00

          I declare under penalty of perjury that this information is true.


Date:
                                                                                                  Server’s signature



                                                                                                Printed name and title




                                                                                                   Server’s address


Additional information regarding attempted service, etc.:




           Print       Case 2:18-cv-01934-JPS
                                 Save As...   Filed 12/07/18 Page 2 of 2 Document 1-1 Reset
JS 44 (Rev. 12/12)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
United States of America                                                                                     Arvind Ahuja


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant                Milwaukee
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
United States Department of Justice, Civil Tax Division
Michael R. Pahl 555 4th St. NW, Washington, D.C. 20001
202-514-6488

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                            and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF           DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1           ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                             of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State         ’ 2         ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                                 of Business In Another State

                                                                                                     Citizen or Subject of a          ’ 3         ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                 PERSONAL INJURY             ’ 625 Drug Related Seizure             ’ 422 Appeal 28 USC 158            ’   375 False Claims Act
’   120 Marine                       ’   310 Airplane                  ’ 365 Personal Injury -             of Property 21 USC 881           ’ 423 Withdrawal                   ’   400 State Reapportionment
’   130 Miller Act                   ’   315 Airplane Product                Product Liability       ’ 690 Other                                  28 USC 157                   ’   410 Antitrust
’   140 Negotiable Instrument                 Liability                ’ 367 Health Care/                                                                                      ’   430 Banks and Banking
’   150 Recovery of Overpayment      ’   320 Assault, Libel &                Pharmaceutical                                                   PROPERTY RIGHTS                  ’   450 Commerce
        & Enforcement of Judgment             Slander                        Personal Injury                                                ’ 820 Copyrights                   ’   460 Deportation
’   151 Medicare Act                 ’   330 Federal Employers’              Product Liability                                              ’ 830 Patent                       ’   470 Racketeer Influenced and
’   152 Recovery of Defaulted                 Liability                ’ 368 Asbestos Personal                                              ’ 840 Trademark                            Corrupt Organizations
        Student Loans                ’   340 Marine                          Injury Product                                                                                    ’   480 Consumer Credit
        (Excludes Veterans)          ’   345 Marine Product                  Liability                             LABOR                        SOCIAL SECURITY                ’   490 Cable/Sat TV
’   153 Recovery of Overpayment               Liability                 PERSONAL PROPERTY            ’   710 Fair Labor Standards           ’   861 HIA (1395ff)               ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’   350 Motor Vehicle             ’ 370 Other Fraud                      Act                           ’   862 Black Lung (923)                   Exchange
’   160 Stockholders’ Suits          ’   355 Motor Vehicle             ’ 371 Truth in Lending        ’   720 Labor/Management               ’   863 DIWC/DIWW (405(g))         ’   890 Other Statutory Actions
’   190 Other Contract                       Product Liability         ’ 380 Other Personal                   Relations                     ’   864 SSID Title XVI             ’   891 Agricultural Acts
’   195 Contract Product Liability   ’   360 Other Personal                  Property Damage         ’   740 Railway Labor Act              ’   865 RSI (405(g))               ’   893 Environmental Matters
’   196 Franchise                            Injury                    ’ 385 Property Damage         ’   751 Family and Medical                                                ’   895 Freedom of Information
                                     ’   362 Personal Injury -               Product Liability                Leave Act                                                                Act
                                             Medical Malpractice                                     ’   790 Other Labor Litigation                                            ’   896 Arbitration
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’   791 Employee Retirement              FEDERAL TAX SUITS                ’   899 Administrative Procedure
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                       Income Security Act            ’ 870 Taxes (U.S. Plaintiff                Act/Review or Appeal of
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                         or Defendant)                       Agency Decision
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                               ’ 871 IRS—Third Party              ’   950 Constitutionality of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                               26 USC 7609                         State Statutes
’   245 Tort Product Liability               Accommodations           ’ 530 General
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from               ’ 6 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District                   Litigation
                                                                                                                                (specify)
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                          31 USC 3711(g)(4)(c) and 5321(b)(2)
VI. CAUSE OF ACTION Brief description of cause:
                                          reduce FBAR assessment to judgment
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                  DEMAND $                                      CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                                DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
12/07/2018                                                              s/MIchael R. Pahl
FOR OFFICE USE ONLY

    RECEIPT #                      Case 2:18-cv-01934-JPS
                                  AMOUNT                     Filed
                                                      APPLYING IFP 12/07/18 Page  1 of 2 Document
                                                                              JUDGE            MAG.1-2
                                                                                                    JUDGE

                 Print                               Save As...                                                                                                                      Reset
JS 44 Reverse (Rev. 12/12)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
         sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
         one nature of suit, select the most definitive.

V.       Origin. Place an "X" in one of the six boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
         When this box is checked, do not check (5) above.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.




                             Case 2:18-cv-01934-JPS Filed 12/07/18 Page 2 of 2 Document 1-2
